United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-2452
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                    Ronald Mazza

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                            Submitted: March 4, 2016
                             Filed: March 10, 2016
                                 [Unpublished]
                                 ____________

Before WOLLMAN, ARNOLD, and SMITH, Circuit Judges.
                         ____________

PER CURIAM.

      Ronald Mazza directly appeals the below-Guidelines-range sentence the district
     1
court imposed after he pled guilty to sex offenses. His counsel has moved to

         1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri.
withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the sentence is procedurally and substantively unsound. Mazza has
moved for appointment of new counsel on appeal.

       We have carefully reviewed the district court’s sentencing decision and find
no abuse of discretion. See United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir.
2009) (en banc). Moreover, we have independently reviewed the record pursuant to
Penson v. Ohio, 488 U.S. 75 (1988), and conclude there are no nonfrivolous issues.
Counsel’s motion to withdraw is granted, the motion for new counsel is denied, and
the judgment is affirmed.
                        ______________________________




                                         -2-